—In four related actions, inter alia, to recover damages for wrongful death, etc., the defendants Richard S. Staplekamp and Airborne Freight Corp. appeal from an order of the Supreme Court, Richmond County (Cusick, J.), entered April 11, 1997, which, inter alia, denied their cross motion to restore the actions to the trial calendar.
Ordered that the order is affirmed, with one bill of costs.
The restoration of the actions to the trial calendar was barred by a stipulation of settlement which had been entered into by the parties to the action commenced in the Supreme Court, Richmond County, under Index Number 4328/91 entitled Buico v Brown (see, General Obligations Law § 15-108 [b], [c]). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.